11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Linda Lewis,                                   * From the 40th District
                                                 Court of Ellis County,
                                                 Trial Court No. 82612.

Vs. No. 11-12-00290-CV                         * December 4, 2014

Ally Financial Inc. f/k/a GMAC                 * Memorandum Opinion by Willson, J.
Inc. d/b/a GMAC,                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.